Citation Nr: 1606562	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 28, 2002, for the award of service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served in the Puerto Rican Army National Guard from January 1973 to August 1975.  He was on active duty for training (ADT) from July 1975 to August 1975.  He passed away in August 1975, while on ADT.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

In November 2011, the Board remanded the issue of entitlement to a service-connected burial allowance to include a plot or internment allowance which was subsequently granted.  The Board also granted the underlying issue of entitlement to service connection for cause of the Veteran's death, after reopening that claim, and referred the issue of entitlement to an earlier effective date for cause of the Veteran's death.  This issue is now properly before the Board for adjudication.

The appellant requested a Board hearing, and that hearing was scheduled for September 2015.  The appellant failed to report for her scheduled hearing.  The appellant's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The appellant filed a claim for entitlement to service connection for cause of the Veteran's death which was received by VA on August 29, 1975.

2.  The appellant's claim was denied because the RO determined that the Veteran was not on active duty at the time of his death.

3.  On August 21, 2002, a Report of Casualty (VA Form DD-1300) was authored by the Department of the Army which amended a prior report and indicated that the Veteran was in active duty status at the time of his death in August 1975.

4.  The revised DD-1300 was back-dated to October 3, 1975, effectively altering the record which existed at the time of the original denial in 1975.

5.  As the record now stands, service connection for cause of the Veteran's death was warranted at the time of the appellant's original filing.


CONCLUSION OF LAW

The criteria for an effective date of August 29, 1975, for the grant of service connection for cause of the Veteran's death, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.156 (2002), 3.400, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant has asserted that she is entitled to an effective date earlier than October 28, 2002, for the grant of service connection for cause of the Veteran's death.  Specifically, she has contended that when she originally filed a claim for this benefit in 1975, the Veteran's duty status was classified as "inactive" at the time of his death.  Since that time, VA Form DD-1300 has been updated to reflect that the Veteran was, in fact, on active duty status at the time of his passing.  

In a July 2002 Memorandum from the Department of the Army, it was noted that circumstances surrounding the Veteran's illness and death warranted extending his active duty for training tour of duty to cover his hospitalization and death.  This decision was made as a matter of equity and an exception to policy.  Pursuant to the provisions of Title 10, U.S.C. § 1552, it was directed that all Department of the Army records related to this case be corrected to show that the ADT orders of the Veteran were extended to cover this period, and that he was in a "duty status" at the time of death.  An August 2002 amended VA Form DD-1300 reflected this change.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

As noted, the appellant filed a claim for cause of the Veteran's death, and that claim was received by VA on August 29, 1975.  While her underlying claim of service connection was granted by the Board in November 2011, the RO assigned an effective date of October 28, 2002, as that was the date that her application to reopen her claim was received.

Thereafter, the appellant communicated to VA, on a myriad of occasions, that the Department of the Army officially and retroactively changed the Veteran's duty status, at the time of his death, to indicate ADT.  As such, the record at the time of the original denial has been changed, and this change is favorable to the appellant's case.  Specifically, the Board points to the version of 38 C.F.R. § 3.156(c) which was controlling at the time her claim to reopen was filed.  This regulation states that, where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the agency of original jurisdiction.  Importantly, such reports include corrections by the service department of former errors of commission or omission in the preparation of the prior report.  

Here, the Board has determined that the amended DD-1300, which now indicates that the Veteran was on ADT at the time of his death in 1975, is such a report encompassed by 38 C.F.R. § 3.156(c) in October 2002.  As the appellant's claim for entitlement to service connection for cause of the Veteran's death was received on August 29, 1975, and evidence of record indicates that the Veteran was on active duty status at the time of his death, the Board finds that entitlement to an effective date reflecting that claim must be granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

An effective date of August 29, 1975, for the award of service connection for cause of the Veteran's death is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


